UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CONNIE A VARAS, individually and as parent ofN.A.,

                                   Plaintiffs,

        -against-
                                                                             No. 15 CV 9679 (NSR)
CLARKSTOWN CENTRAL SCHOOL DISTRICT,
                                                                                      ORDER
BOARD OF EDUCATION FOR THE CLARKSTOWN
CENTRAL SCHOOL DISTRICT, and NEW YORK
STATE DEPARTMENT OF EDUCATION,

                                   Defendants.


NELSONS. ROMÁN, United States District Judge:

        Plaintiff Connie Avaras ("Plaintiff), individually and as parent of N.A., commenced this

action against the Clarkstown Central School District (the "District"), the Board of Education for

the District (the "Board") (collectively the "District Defendants"), the New York State Department

of Education (the "Depmiment"), and the following Department officials: Mary Ellen Elia, the

State Commissioner of Education ("Elia"), Christopher Suriano, the Assistant Commissioner of

Special Education ("Suriano"), Joanne LaCrosse, Coordinator of Special Education Policy and

Professional Development ("LaCross"), Noel Granger, Supervisor of Program Development and

Support Services ("Granger"), and Jackie Bumbalo, Coordinator of Upstate Regional Special

Education Quality Assurance ("Bumbalo") (collectively, the "Depmiment Officials" and with the

Department, "Department Defendants") 1 pursuant to the Individuals with Disabilities Education



1
  The Department Officials were not parties to Plaintiffs original complaint, but were added on February 8, 2017,
when Plaintiff filed the SAC. By Opinion and Order dated October 15, 2018, the Court dismissed all claims asse1ted
against the Department Defendants. (ECF No. 79.)




 l
Improvement Act ("IDEA" or "IDEIA"), 20 U.S.C. § 1400 et seq., Title II of the Americans with

Disabilities Act ("ADA"), 42 U.S.C. § 12181 et seq., Section 504 of the Rehabilitation Act of 1973

("RA"), 29 U.S.C. § 794, and 42 U.S.C. § 1983 ("Section 1983").

       Plaintiff initiated this case pro se, but has since retained counsel.    At a pre-motion

conference held on October 30, 2019, Plaintiff was granted leave to file a third amended complaint

pursuant to certain conditions that were deemed mutually agreeable to Plaintiff and the District

Defendants. (See ECF Minute Entry dated October 30, 2019.) At the conference, the Court

advised that all claims asserted in the matter bearing the case number 19-cv-5355 will be

considered under the instant case bearing the case number 15-cv-9679, and that any new claims to

be asse1ied in the amended complaint would be limited to the most recent Independent Hearing

Officer's ("IHO") and State Review Officer's ("SRO") decisions.

       Plaintiff and the District Defendants submitted a Proposed Stipulation memorializing the

agreement reached at the October 30, 2019 conference, which was signed by the Court and "so

ordered" on November 18, 2019. ("Stipulation," ECF No. 99.) The Stipulation provides, inter

alia, that "all claims in 19-cv-05355 shall be deemed raised in 15-cv-09679"       (1 6) and that
"Plaintiff will file . . . a supplemental Complaint in this action which is limited to the issue

remanded to the IHO and appealed to the SRO." (12). Plaintiff subsequently attempted to file a

"Supplemental Complaint" on December 16, 2019. (ECF No. 103.)

       The Court now directs Plaintiff to file a third amended complaint, which will completely

replace, not supplement, the operative complaint. While leave to amend is to be freely given,

"piecemeal pleading" is impermissible. See, e.g., Zito v. Leasecomm Corp., No. 02 CIV.8074

GEL, 2004 WL 2211650, at *26 (S.D.N.Y. Sept. 30, 2004). Rule 8 of the Federal Rules of Civil

Procedure requires that a complaint make "a short and plain statement of the claim showing that



                                                2
the pleader is entitled to relief." To that end, the third amended complaint shall reiterate, without

amending, all claims raised in the case number 19-cv-05355. The only new claims to be added

are those regarding the issue remanded to the IHO and appealed to the SRO. The third amended

complaint shall be filed on or before December 1t 2019. The remaining briefing schedule as

indicated in the Stipulation remains in effect.



Dated:   December 17, 2019                                   SO ORDERED:
         White Plains, New York



                                                         NELSON S. ROMAN
                                                       United States District Judge




                                                  3
